Explanations of vote
Oral explanations of vote
(PL) Mr President, there are a number of controversies surrounding the production and consumption of tobacco. We must be aware that the fact of tobacco growing in the EU really has no impact on the level of consumption of tobacco products by our citizens. Were we to restrict or cease tobacco production in Europe, this would not result in a fall in the number of cigarettes smoked. Imported tobacco would be used. I fully support the development of a public information programme to publicise the dangers of smoking, and this should be paid for by cigarette manufacturers and tobacco producers.
(CS) I support information campaigns on the harmful effects of tobacco and the European Parliament resolution on a long-term plan to finance these campaigns with EUR 80 million, deducted from the subsidies to European tobacco growers. This will mean that no burden will be placed on the EU budget. Although the level of raw tobacco production in Europe is marginal, barely 4% of world production, we are the world's leading importer of raw tobacco and for most of our requirements we rely on the supply from third countries where tobacco is produced locally under conditions that are less closely regulated than those applicable to European tobacco. However, I object to subsidising tobacco production in Europe, and not only as a matter of general principle: the public funds allocated for this area could be used elsewhere and in a better way.
(EL) Mr President, we, the PASOK Group in the European Parliament, have voted in favour of Mr Berlato's report. We believe the public should continue to be informed on matters relating to tobacco and tobacco products.
There should be a similar policy with self-financed funds to inform the public on health matters relating to other products such as meat and fats.
Furthermore, in regions such as Greece, where tobacco production has been drastically reduced, we cannot see why subsidies should not continue in their present form until 2013.
Mr President, first of all I have to apologise to the House; as shadow rapporteur, I was unable to be here yesterday evening because my flight was not on time. So I apologise for that.
Mr President, much has been written about the Northern Ireland peace process and this is another non-legislative report. The question is, did it do any good? Yes it did. It meant that many small groups in Northern Ireland, especially women's groups, were able to get off the ground and were able to provide for their areas.
Was it fair in distribution? The answer is, no, it was not. At the beginning PEACE I was certainly not fair; PEACE II was better, and I certainly look forward to PEACE III being another improvement. Unionist communities are not getting their fair share. Greater care must be taken to ensure that the cross-border bodies that are in place respect the balance in the region. There is no point in their existence if they do not. A glaring example of this is ICBAN, a cross-border body which in my opinion should not receive any more funding until they rectify the position.
I would like to pay tribute, Mr President, to the many people since the beginning of the PEACE programme who have given their time voluntarily to work for the greater good of all, and I trust that Northern Ireland will go forward and prosper. The people deserve no less, and I warn against the sinister forces that are still around in the region.
(DE) Mr President, I voted in favour of this report mainly for two reasons: firstly, because this report quite emphatically demands that the Member States finally implement the Lisbon Strategy and therefore measures on employment policy as well, and secondly, because it demands that good and affordable childcare arrangements finally be set up in the Member States. This is a very important precondition for compatibility between family life and work. This is particularly in the interest of single mothers because employment opportunities are thereby created and poverty can be combated. These are therefore positive strategies that are needed in order to translate the appropriate employment policy measures into reality.
(PL) Mr President, employment is an indicator of how we are progressing. It is, however, difficult not to perceive certain defects in the sphere of social and territorial cohesion. In the EU, considered as a sphere of wellbeing, there are still almost 80 million people, that is 16% of all EU citizens, who are living in or threatened by poverty. Many jobs are of low quality and there is no help to get young people into work or to extend the working life of many experienced employees, or to employ disabled people. We must bear in mind that it is regions that are most backward in development terms that have to contend with the greatest problems. High unemployment, low involvement of older and disabled people in employment, a high proportion of people remaining out of work for longer than 12 months, women finding it harder than men in the job market - these are just some of the problems they have to face.
In Poland this situation arises in the 'Eastern Wall' regions. The situation in the Czech Republic is worth commending: there they have made the lowering of barriers to employee movements one of the priorities of the forthcoming Presidency.
(NL) The report by Mrs Van Lancker actually reads like a type of catalogue of good intentions and wishes. Improved and better-paid access to the labour market for women, disabled persons and immigrants is always said in one breath, even though it concerns three very different groups. An increase by five years in the average retirement age in the EU by 2010, perfect childcare facilities, barely any school leavers without a job, a job for people who have been unemployed for four years, and so on.
That is all well and good, but it is not Christmas Day. This is a Parliament; not a Christmas pageant. Mrs Van Lancker should know better. We both live in a country in which, unfortunately, 10 million people in both parts of the country are simply crying out for a fundamentally different approach to the employment issue in the two parts of the country. We no longer require uniformity at European level; on the contrary, we require the possibility for the Member States and regions to take the specific measures that are required at local level both quickly and effectively. Thank you.
(NL) This is an initial report on Parliament's estimates of revenue and expenditure and, in actual fact, is teeming with the complacency of this institution, whereas the opposite should be the case in this initial report.
Everybody knows that money is thrown around in this institution. The two places of work cost a tremendous amount of money, without actually offering true added value. Each year always heralds enormous increases in the operating costs of this institution, this time camouflaged as it were as a necessary consequence of the Treaty of Lisbon, which to my knowledge has not even been adopted yet.
Then, of course, there is the new Statute for Members, a concoction by Eurofanatics, intended to cut even more firmly through the bond between Members of Parliament and the people who they represent, which will of course all cost a great deal, will it not? It is for all of these reasons, and many more, that I have voted against this report with conviction.
on behalf of the GUE/NGL Group. - (FR) Mr President, regarding the report by Mrs Sudre, with my Group's support I tabled a number of amendments as part of a compromise. These amendments have been partially fulfilled. I would like to thank the Committee.
The amendments concerned recognition of the added value of the outermost regions in the fields of space, renewable energies, energy self-sufficiency and biodiversity, the importance of public service for the development of the ORs, acknowledgement of the lack of integration of the ORs into the European Research Area, recognition of the benefit of the NET-BIOME programme, and the ORs' ability to make a significant contribution to established international priorities.
On the other hand, I am disappointed that this report has not fully integrated the social and cultural chapter for comprehensive development and that support and recognition of the regional languages of the ORs, funding of research into slavery and colonialism, and the defence of the rights of the native peoples of Guyana were not kept.
I am also disappointed that the report makes no significant commitment to strengthen research capability so that it matches potential.
I am disappointed that my proposal for regulation of postal and telecommunications pricing between the national territories and the ORs was not upheld.
As part of my assessment, I am disappointed that my request for a social and environmental impact study of the CMO in sugar and bananas was rejected.
However, I voted in favour of this report, which certainly provides valuable information and results for the ORs.
(CS) I would like to follow up on the politically charged debate we had yesterday. I did not support the Socialists' proposal relating to collective redress because the responsible thing, in my opinion, is to wait for the results of the impact studies in order to assess the effectiveness of collective redress, in particular as regards the costs incurred by consumers. Therefore, today I want to protest against improper comments during our debate yesterday by my fellow Member Mrs Gebhardt, who gives voters the impression that only the Socialists protect consumer interests, unlike the democrats who protect the interests of industry. Such manipulative political rhetoric and demagogy bear no relation to reality and I object to them.
(NL) I have voted with great conviction against the Lynne report because, in my opinion, it goes much further than countless reports approved by this Parliament in the past that, in themselves, are highly questionable.
Parliament is now once again throwing its doors wide open to a type of all-encompassing European anti-discrimination policy, which leaves barely a single social domain untouched. I have said it before in this institution and I shall say it again: the fight against discrimination, if it is necessary, is a fight that falls within the exclusive competence of the Member States, and Europe must not assume the role of police officer or thought police in this regard.
Indeed, anyone who reads the Lynne report closely will come to the conclusion that it has less to do with the actual fight against discrimination than with undermining freedom of expression even further and, in particular, making political correctness into a legal affair. I cannot agree with this and have therefore voted against this report with conviction.
(DE) Mr President, we are all in agreement that every conceivable measure has to be taken against discrimination. Therefore, we have also declared our faith in four directives. A fifth is being prepared. There is support for this one, too.
I have, however, voted against this report because it chooses a wrong strategy, because it does not advocate the implementation of existing laws, but instead immediately demands another new directive, which includes new authorities, new bureaucracies and new test procedures. This means barriers are proffered instead of solutions. All in all, this does not lead to discrimination being abolished.
My entire delegation is pursuing a different path. My delegation would like the Member States to be asked ultimately to implement everything that already exists in current law and not, as the report suggests, taking the second step before the first.
(PL) Mr President, respect for human rights is a fundamental task of the European Community. Sadly, the European Union is not managing this in the best way. The situation in this sphere will not alter after just two hours of debate. Nor do the actions taken by the European Commission and other agencies in authority offer much hope for improvement. Europe and the rest of the world are still wrestling with racial, sexual, cultural and national discrimination. Trafficking in people, including children, for money, for pleasure, for organs, is increasing with each year that passes. The number of acts of violence is rising, and victims are increasingly often deciding to remain silent, as they have no faith in help from the State.
I get the impression that we in the European Parliament are working mainly for the benefit of businesses, corporations and regions, and too little for ordinary people, for whom the most important considerations are their standard of living and equality of rights. Our actions do not bring the desired effects; they merely soothe the conscience by making us feel that we are doing something. It is high time for some radical changes.
That is why I am voting against the report.
on behalf of the GUE/NGL Group. - Mr President, within the GUE/NGL Group there exists great tolerance for minority positions. There are cases where those minorities like to show to the plenary of this Parliament that their viewpoint differs from the large majority inside our group.
Such was recently the case in the voting on my report concerning the relationship between Macedonia and the European Union. We gave the limited speaking time for our group to one of our Greek Members, who declared that the European Union cannot admit any new member, as it would be better to abolish the Union itself. Possibly this remark created the misunderstanding that my group did not follow my proposals to speed up the negotiations with this candidate Member State. However, this position was only the viewpoint of the Communist Party of Greece, not of our group as a whole, which supported my proposals, as did the vast majority of this Parliament.
In the last debate this morning we again had such a situation. On the Piecyk report on an integrated maritime policy, the two speakers from our group were the Greek Member Pafilis and the Portuguese Member Guerreiro. Getting the opportunity to speak on this issue was very important for the parties they represent here. In their national debate, those two parties prefer to use the Piecyk report as a symbol for everything that is wrong about the working conditions of seamen and port workers and also for everything that can be linked with NATO intentions for the military use of the sea.
The majority of our group, including the German and Netherlands delegations, take the view that the Piecyk report has nothing to do with those issues. We twice supported the defeat of the Ports Directive but we are not against maritime policy in general. We support Mr Piecyk's proposals, which are focused on useful elements like the environment, the protection of coastal regions, education and the quality of labour.
(PL) Mr President, I voted in favour of this report for a number of reasons. Firstly, one of the main challenges with which Europe has to contend is climate change. This also has a direct bearing on maritime areas, especially coastal regions threatened by rising water levels. Secondly, significant exploitation of maritime resources, especially through excessive fishing, as well as climate change, currently constitutes a serious threat to the marine environment. Relations between oceans and the climate are treated as a major part of EU climate policy. Thirdly, almost 80% of pollution of the marine environment originates from the land. Environmental threats such as shipwrecks on the sea bed and the remains of military ammunition and chemical weaponry are also of considerable significance. Fourthly, intensive fishing has rocked the equilibrium of the ecosystem and is destabilising biodiversity too. Fifthly, oceans and seas play an important role in the European strategy to ensure energy security. On the one hand, they are a source of oil and gas, as well as a source of renewable energy. On the other, they constitute a means and a route for the transportation of energy and thus increase energy security. We therefore need to create a sustainable policy for development of the seas and oceans.
Written explanation of vote
I voted in favour of the report by my Swedish fellow Member Jan Andersson, under the simplified procedure, which confirms the proposal for a decision of the European Parliament and of the Council repealing Council Decision 85/368/EEC on the comparability of vocational training qualifications between the Member States of the European Community, which called for the Member States and the Commission to cooperate in drawing up Community job descriptions in specified occupations, and then match vocational training qualifications recognised in the Member States with the agreed job descriptions.
Because this decision was difficult to apply, it was sensible to repeal it. The European Qualifications Framework (EQF) should address the limitations of the decision to be repealed, by focusing on improving the transparency of qualifications and by introducing a decentralised approach for cooperation which reflects the increasing complexity of qualifications in Europe. Nevertheless, this unfortunate affair testifies to the need for clarification and simplification of Community law so that citizens can understand and use it in their everyday lives.
in writing. - (PL) A rise in employment in the European Union is directly related to occupational training and to mutual recognition of qualifications. I supported Mr Andersson's report because I feel that EU Member States should create a common model for verification of occupational qualifications regardless of the country in which they were acquired. This will encourage employees to keep improving their skills, and students to study, gain new experience and improve their knowledge of foreign languages in various parts of Europe.
As a representative of Małopolska, the third largest region in Poland in terms of student numbers, I would also like to draw attention to the particular significance of diploma recognition for young people. All academic exchanges and the potential to compare qualifications are of exceptional importance for young people wishing to acquire experience abroad.
One of the four principles on which the European Union's common market is based relates to the free movement of people. The free movement of people provides EU citizens with the potential to take up employment in another Member State.
Different education systems and regulations on occupational qualifications, however, often make it difficult to accept employment in occupations in which we hold qualifications. This is why it is so important to be able to compare occupational qualifications between different Member States. In the view of the European Commission and also of the rapporteur, Decision No 85/368/EEC, which governs this matter, has not adequately facilitated the comparability of occupational qualifications to the benefit of workers seeking employment in another Member State.
This is what lies behind the decision to replace it with a newer and more effective instrument, the European Qualifications Framework, which increases transparency, supports the transfer of qualifications and makes it easier to assess the results of study.
I am pleased that this step has drawn broad support from various areas: social partners, industry and sector organisations, educational institutions and NGOs. This guarantees broad acceptance of the changes being made.
I am therefore in favour of rescinding the Decision, and I feel that the EQF, as a tool enabling qualifications to be compared, will provide a chance for people to move more easily and will enable the aims that were not realised through Decision No 85/368/EEC to be attained, thus ensuring greater worker mobility in the European labour market.
in writing. - (HU) I voted in favour of Mr Andersson's report because I believe it is important to overturn all possible barriers to the harmonisation of professional and vocational qualifications. It is important to repeal Council Decision 85/368/EEC, since implementation of this decision failed to bring about comparability of professional and vocational qualifications.
The decision is now being replaced by other, newer and more effective European-level instruments such as the European Qualifications Framework (EQF). As an instrument for the promotion of lifelong learning, the EQF encompasses qualifications of all levels, from those achieved through compulsory education or adult education to those awarded in higher education and in professional or vocational education and training. It is therefore important for Member States to give the maximum possible weight to education, as this is the basis for employment. Education, alongside the acquisition of general learning and cultural knowledge, plays a vital role in developing a tolerant European society. As well as learning to use energy efficiently and protect the environment, the next generation must also learn to accept and respect differences.
Education is the key to many other things too: it provides an opportunity for minorities, for example for Roma people, to preserve their culture and ensure their integration. In minority communities nowadays there are increasing numbers of well-educated young people who are in a position to defend their own interests in the face of local authorities and governments.
In order for this to become the norm, we need to develop language teaching, devote more attention to minority cultures in schools, and minorities themselves need to take a more active role in teaching.
in writing. - (DE) In practice we have not always managed to smooth out all the difficulties regarding the mutual recognition of vocational training qualifications and maintain the quality of work here on the one hand, without creating unnecessary hurdles on the other hand. In this regard it is alarming that the Services Directive granted foreign service providers a certain freedom to do whatever they want in the absence of the possibilities of effective control and unexplained sanctions, whereas domestic service providers still have to comply rigorously with the law and standards.
In a few years' time our domestic enterprises will be demanding a re-evaluation of the regulations that apply to foreign enterprises so that they do not go under in the face of merciless competition. Undercutting competition is therefore still being encouraged in the case of wages, working conditions and social security. Nor should the EU be encouraging this development with the 'blue card'. We have enough skilled workers if only we are prepared to pay them a decent wage.
I voted in favour of the report by my Polish fellow Member Mrs Geringer de Oedenberg approving, in its first reading under the codecision procedure, the proposal for a directive of the European Parliament and of the Council to codify Council Directive 93/7/EEC of 15 March 1993 on the return of cultural objects unlawfully removed from the territory of a Member State as amended by Directive 96/100/EC (OJ L of 1 March 1997) and Directive 2001/38/EC (OJ L of 10 July 2001).
I am disappointed that the codification process is taking such a long time; it should be remembered that it was on 1 April 1987 that the Commission decided to instruct its services to proceed with the codification of all legislation at the latest after its 10th modification, emphasising that this was a minor matter and that its services should strive to codify the texts they were responsible for within an even shorter interval. The President-in-Office of the European Council (in Edinburgh in December 1992) confirmed these imperatives.
Finally, the European Parliament, the Council and the Commission agreed in an interinstitutional agreement on 20 December 1994 that an accelerated procedure could be used.
in writing. - (RO) I voted for the Geringer report because I agree that the cultural objects that were removed from the territory of a Member State illegally should be returned to the lawful owner.
This report supports the idea of issuing a European Directive for establishing administrative cooperation between Member States on the return of cultural objects removed unlawfully. The Directive will stipulate the establishment of a central authority in each Member State, which would exclusively deal with this issue and cooperate with the similar authorities established in the other Member States and Interpol.
At the same time, such a directive could simplify the administrative procedure existent at present in the European Union and, personally, I am looking forward to seeing this draft law implemented.
in writing. - I endorse the codification of legislation relating to cultural objects unlawfully removed from Member States. The existing legislation has been modified a number of times and it is important that we have a clear legal framework within which Member States can secure the return of stolen cultural property.
I also believe that cultural objects should be returned to local communities within Member States when there is clear local support for such an initiative. Within this context I fully support, for example, the return of the Lewis chessmen to a location in the Western Isles of Scotland and, likewise, the St Ninian's Isle treasure to Shetland.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of the report by Mrs Geringer de Oedenberg on the return of cultural objects unlawfully removed from the territory of a Member State.
I consider it fundamental that Member States should be able to work together to settle disputes between national governments and to recognise the importance of the protection of cultural assets at a European level. Cultural assets and works of art represent the heritage of the citizens of Member States, who have every right to be able to visit and admire them.
There are in fact cases of scandal and disputes concerning stolen works of art that go back decades. I consider Community intervention to resolve these situations absolutely necessary.
in writing. - Although having voted in favour of the report, I must draw attention to the fact that Article 13 of the proposal for a directive of the European Parliament and of the Council on the return of cultural objects unlawfully removed from the territory of a Member State states that this directive shall apply starting from 1 January 1993.
Let me remind you that after the illegal annexation of the Republic of Estonia by the Soviet Union in 1940 numerous artefacts were moved from Estonia to different destinations in the Soviet Union that have not been returned, among those objects the Presidential collar. I hope that the Commission has not forgotten about that and will soon produce a proposal for a directive dealing with unlawful removals prior to 1993.
I voted in favour of the report by my Italian fellow Member Mrs Locatelli, written under the consultation procedure on the proposal for a Council regulation setting up the Fuel Cells and Hydrogen Joint Undertaking. Putting Europe at the forefront of fuel cell and hydrogen technologies globally is an excellent policy.
Fuel cells are discreet, efficient energy converters that considerably reduce the production of greenhouse gases. They provide great flexibility since they can consume hydrogen and other fuels such as natural gas, ethanol and methanol.
It became essential to set up a Community instrument with this Joint Technology Initiative (JTI) to create partnerships between the public and private sectors in the research field under the Seventh Framework Programme for research and technological development (FP7). The JTIs, which mainly result from work by the European Technology Platforms (ETPs) reflect the EU's firm commitment to coordinate research in order to strengthen the European Research Area and achieve European objectives for competitiveness. I support the idea of giving more assistance to SMEs.
I agree with the rapporteur that we should apply the Cooperation Specific Programme which identifies fuel cells and hydrogen as one of the six areas where a JTI could have particular relevance.
This proposal setting up the Fuel Cells and Hydrogen Joint Undertaking is the fruit of work carried out within the European Hydrogen and Fuel Cell Technology Platform and aims to contribute to the implementation of the Environmental Technologies Action Plan.
Fuel cells are very quiet, highly efficient energy converters capable of delivering substantial cumulative greenhouse gas and pollutant reductions, since they can be operated on hydrogen and other fuels, such as natural gas, ethanol and methanol. The introduction of hydrogen as a flexible energy carrier can contribute positively to energy security and stabilise energy prices as it can be produced from any primary energy source, and as such can introduce diversity into the transport mix, which is currently dependent on oil.
Although substantial EU public funding has been channelled towards research into fuel cells and hydrogen, those technologies are unlikely to be on the market as soon as we would hope.
in writing. - (ES) A vote in the committee on Industry, Research and Energy prevented me from participating in this debate, therefore I would like to justify my vote in favour.
This JTI has been welcomed by Parliament:
in that it has a great deal to do with the EU's priorities: energy and the fight against climate change;
in that the experience accumulated in processing the four previous JTIs has been very helpful in shaping this regulation: the Commission was already aware of our concerns regarding these new instruments - in terms of funding, rules for participating, transparency, opening up, conditions for continuity, etc.;
for the good work that the rapporteur has done. The amendments proposed: placing the EU at the forefront of these technologies, guaranteeing priority support for long-term research, supporting the rules for use and dissemination being adapted to those for participation in FP7, strengthening the Scientific Committee with the function of setting the scientific priorities and preventing the regulation from requiring the consortium coordinator to come from an industrial group, are issues that strengthen the Commission's proposal.
JTIs are good instruments for improving our R&D capacity, provided that they are implemented in accordance with the objectives for which they were created. It is our duty to ensure that this happens.
I welcome the Berlato report on the possibility of extending the financing of the Community Tobacco Fund until 2012.
The EU feels the need to protect this important sector because the complete withdrawal of subsidies would cause enormous damage to production, with negative repercussions for employment in the regions involved.
In some areas, tobacco can represent 35% of agricultural exports and a potential fall in production would do serious economic and social harm, particularly if the local economy is already in difficulty.
It is important to underline the fact that the financing earmarked for the Community Tobacco Fund will be used to cover all initiatives and education and awareness-raising campaigns on the damage caused by smoking.
Therefore, I hope that the proposal to extend the anti-smoking communication fund is supported by my colleagues, thereby also protecting the interests of the consumer.
The Community Tobacco Fund financed by the transfer of a certain amount of tobacco aid for the years 2006 and 2007 promotes initiatives to raise public awareness of the harmful effects of smoking.
The Committee on Agriculture and Rural Development has proposed extending the funding until the end of the financial perspective and has increased the percentage rate to 6%. Tobacco consumption in Europe has not changed and the gradual reduction in European production has been replaced by tobacco imports.
The parallel question of maintaining the CMO in tobacco and therefore of postponing the 2004 reform that should have applied from 2010 must be addressed during the health check of the CAP because decoupling causes the almost total abandonment of production with no sustainable alternative from the point of view of the economy and jobs, which has had very serious consequences for the rural areas concerned but no impact on public health.
I do not think the fight against smoking and the extension of a transitional period enabling European producers to find alternatives to growing tobacco and reduce the negative impact on our regions are mutually exclusive.
in writing. - (PT) Financing of the Community Tobacco Fund is aimed exclusively at promoting information initiatives on the damage tobacco products can cause. The proposal presented by the European Commission provides for the transfer of an amount equal to 5% of the tobacco aid granted for the calendar years 2008 and 2009. For its part, Parliament is proposing the transfer of 6% of tobacco aid granted for the period 2009 to 2012, assuming that aid to producers is continued.
As we know, the European Commission has, unfortunately, moved towards decoupling production aid, which has been instrumental in reducing tobacco production in Portugal, although tobacco is still being imported from producer countries. The Commission is still linking this Fund to the system of support for tobacco growers on the grounds that it is the only source of financing provided for. In line with that rationale, and based on the view that information campaigns will continue to be of value, the amendments would seem to be appropriate.
It also seems relevant to support the recent formal request made to the Commission by almost all the tobacco-producing Member States, for the Commission to bring forward a proposal for a regulation extending the current system of support for tobacco production until 2013, for consideration as part of the discussions in progress on the CAP 'health check'.
in writing. - I have voted against this report because as someone who has argued from the very outset against subsidies for tobacco production, I believe that it would be devastating to extend the phasing out of tobacco subsidies from 2009 to 2012.
I support the European Commission's proposal which indicates there is no justification for tobacco subsidies to continue to be linked to tobacco production. I believe that the Parliament's report which tries to reopen the debate about phasing out of subsidies by 2009 is totally unacceptable.
I see no logical reason to continue supporting tobacco production particularly due to the negative consequences tobacco has on health and healthcare costs.
in writing. - I voted against the Berlato report on the Community Tobacco Fund. The EU, in harmony with numerous Member States, has sought to reduce tobacco use by measures such as the ban on tobacco advertising. It is therefore rank hypocrisy for the EU to continue to fund tobacco growers within Europe.
in writing. - The European Parliament resolution on the Tobacco Fund proposes to extend agricultural subsidies on tobacco. We vote against in protest at the whole system of tobacco subsidies. For the EU to financially support the growth of tobacco is ridiculous, to use part of this money to support anti-smoking campaigns hypocritical. All agricultural subsidies for tobacco should be abolished immediately. Anti-smoking campaigns are useful but can easily be financed in other ways.
in writing. - Sergia Belato's report on the Community Tobacco Fund seeks to reopen the debate on extending tobacco subsidies until 2012. There is no justification for tobacco subsidies to be given to farmers from both a public health and economic perspective, therefore their extension is simply not necessary.
Indeed, given the EU's stance on tobacco, I find the proposals contained in the report to be not only hypocritical but immoral. I therefore could not vote in favour of the report.
I have voted in favour of the Berlato report, as has the Confederal Group of the European United Left/Nordic Green Left. It guarantees Community subsidies for tobacco growers for a further period and affords them protection against unfavourable discrimination in relation to growers of other agricultural products, for which subsidies are to continue. It is particularly important to make use of all the possibilities offered by existing resources. We must prevent tobacco growing from being abandoned and stop the exodus of the rural population during this transitional period for the crop.
in writing. - (PL) Although the vote on the Belato report was positive, it does not resolve the problem of smoking and tobacco production.
You could say that we have postponed a decision on these important matters, by several years. This problem will consequently return and will remain a problem for as long as people keep smoking tobacco. It will need to be solved, but not at the cost of farmers who have tied themselves to tobacco production and incurred the relevant investment outlay.
Tobacco growing provides a living for tens of thousands of families, who often have no other way of obtaining income, as, for example, in regions of Poland with poor soils.
This is why we need strategic decisions today, taken with due consideration, not under pressure from lobbyists representing intermediaries and traders functioning in an international system.
Mr President, ladies and gentlemen, I would like to congratulate Mr Berlato and voice my support for his report.
The report is extremely balanced and represents a rare and positive example of integration between the EU's agricultural and health policies. By proposing to increase the percentage rate of the deduction for subsidies paid to tobacco growers and releasing additional funding of over EUR 81 million for anti-smoking campaigns, the report manages to satisfy both camps with regard to certain sensitive areas.
On the other hand, this report extends partially coupled aid to producers at no additional cost to the EU budget, and without discriminating between them and other agricultural sectors, confirming the position expressed by Parliament in Strasbourg in March 2004.
in writing. - You will be aware that over many years this Parliament has been very vocal in its efforts to highlight the dangers to health of smoking tobacco.
Yet through all that time the European Union has given millions of euros in support to farmers for growing that very same product.
It really is hypocritical in the extreme to carry on such a policy.
The report from the Committee on Agriculture tries to reopen the debate on extending tobacco subsidies until 2012. Yet the Commission proposal, that the report was allegedly drawn up in response to, is about extending the financing of the Community Tobacco Fund, which as we know is used to warn of the dangers of smoking tobacco.
What was attempted here by the Agriculture Committee was a sleight of hand that would have done any top-class magician proud, but thankfully this has been spotted and hopefully exposed for what it really is; namely an attempt to extend subsidies to tobacco farmers. This has to be resisted by this Parliament on moral, economic and health grounds.
The Commission's position is clear. There is no justification for tobacco subsidies linked to production. It is now high time Parliament adopted the same line by rejecting the Agriculture Committee stance on this issue. That is why I shall vote against.
in writing. - Over half a million EU citizens die every year due to tobacco addiction. Not a penny of EU taxpayers' money should go on the Community Tobacco Fund. The Community Tobacco Fund should cease to exist.
I voted in favour of the own-initiative report by my British fellow Member Mrs de Brún on the evaluation of the PEACE Programme (EU Special Support Programme for Peace and Reconciliation in Northern Ireland) which stresses that local empowerment has been an essential part of peace-building in Northern Ireland and that the participation of civil society in this process has largely contributed to improving local policy making and implementation.
I support the idea that cooperation between participants in programmes financed by PEACE and IFI (International Fund for Ireland) should not cease when the programmes come to an end.
in writing. - I voted in favour of the de Brún report on the PEACE Programme which rightly highlights the importance of local empowerment in the peace-building process. The PEACE Programmes have made a valuable contribution to the peace process in Ireland and efforts to build upon this in the future are to be welcomed.
in writing. - I am pleased to support the PEACE programme and hope it will continue to help communities at a grass-root level.
in writing. - (FR) I voted in favour of the report by my German fellow Member, Mr Graefe zu Baringdorf, which proposes to modify the proposal for a regulation of the European Parliament and of the Council concerning meat and livestock statistics, but in a way that should permit agreement at the first reading under the codecision procedure. Livestock statistics (twice a year for pigs and bovine animals, and once a year for sheep and goats), monthly slaughtering statistics (head and carcass weight of pigs, bovine animals, sheep, goats and poultry) and meat production forecasts (meat from pigs, bovine animals, sheep and goats) are essential for managing EU markets but the legislation in force, which had become very complex, urgently needed to be dealt with. It seems sensible to include poultry meat in addition to statistics for meat from pigs, bovine animals, sheep and goats.
in writing. - (RO) The simplification of procedures is a major objective of the European institutions, which are aware that overregulation is a burden both for their operation and for the efficiency and competitiveness of economic operators. For the farmers and agricultural producers in Romania, reducing the bureaucratic burden is a requirement in order to be able to fully benefit from the advantages of joining the European Union.
The statistical reports should be taken into consideration both by Eurostat and in particular by the national institutions and companies. As regards meat, the statistical data represent a picture that allows taking actions in due time in order to regulate the market, by establishing intervention mechanisms.
The statistical reports should be unitary, correct and available in due time in order to avoid major imbalances on the Community market, affecting producers, consumers or both groups equally.
This report has precisely this mission and I welcome it! At the same time, national authorities should also rigorously (and, where necessary, firmly) implement actions that would result in seriousness from respondents.
This issue should be treated with the same care both by the person collecting and processing statistical data and by the economic agents sending them. Apart from rigorousness, this regulation will also bring about the uniformity of these data by common standards applicable across the European Union.
in writing. - I welcome Mr Graefe zu Baringdorf's report on the proposal for a regulation concerning meat and livestock statistics. The regulation aims to simplify existing legislation in this area. I voted in support of the report's recommendations.
I voted in favour of the report by my Belgian fellow Member Mrs Van Lancker, written within the framework of the consultation procedure, on the proposal for a Council decision on guidelines for employment policies of the Member States.
I salute the excellent job done by my colleague and friend Mrs Morin, the rapporteur for our political group, particularly on flexicurity. At the risk of getting off the subject a little, since this Council decision basically aims only to make recommendations to the Member States on the basis of Article 128 of the Treaty establishing the European Community, I am disappointed that, although it was its duty in application of Article 138 of this Treaty, the Committee does not push forward the social partners and affirm that the time has come to create European employment legislation with the support of these social partners based on the procedure laid down in Article 139 of the EC Treaty.
We cannot have an ambitious employment policy if we do not establish European labour legislation with the support of the social partners.
Mr President, ladies and gentlemen, the Lisbon Strategy, particularly following the mid-term review, represents the EU's most important strategic commitment and is finally being accompanied by concrete results in terms of growth and employment.
In this respect, Mrs Van Lancker, while recognising that the strategy has the advantage of having contributed to job creation, expresses the view that quality and safety need to be improved. It should be noted in fact that despite the steady fall in the number of unemployed, the number of workers with fixed-term contracts is on the increase, with clear implications and consequences. The figures reveal the need to monitor individual Member States to ensure that they tackle employment issues with an increasingly balanced, flexicurity approach: this means new jobs, but also better conditions for workers in general.
As the rapporteur emphasises, however, the Lisbon Agenda needs to take more account of common social objectives: the buzzword of our strategy should now be inclusion, and not just growth and employment.
in writing. - (PT) The current situation shows that, ten years after the first guidelines for the employment policies of the Member States, there is ever less employment with rights, which in itself shows that the strategy is not aimed at the promotion of employment with rights. On the other hand, the constant changes to those guidelines accompanied by the European Union's ever more neoliberal economic guidelines have contributed to increased job insecurity.
Although the rapporteur includes some palliatives concerning poverty or social inclusion, there is in fact no mention of the need to break away from the present macroeconomic and employment guidelines, which are completely neoliberal and where competition and flexibility reigns supreme, which is why such proposals amount to nothing more than a smoke screen, failing to tackle the root cause of the problems.
Some other proposals even tend to promote flexicurity or, rather, the deregulation of the labour market, defending flexible and reliable contractual arrangements through modern labour laws, collective agreements and work organisation, with the indication that the Member States should implement their own action plans based on the common principles of flexicurity adopted by the Council.
We therefore voted against the report.
in writing. - I voted in favour of the Van Lancker Report dealing with Member States' employment policies. The report correctly emphasises the need for Member States to implement guidelines in a way which seeks to combat discrimination whether it is based on sex, racial or ethnic origin, religion or belief, disability, age, or sexual orientation.
The report also calls for Member States to recognise national traditions in implementing employment policy. I consider that the recognition of Europe's diverse traditions should be at the heart of all EU policy.
in writing. - (PL) I abstained from the vote on Mrs Van Lancker's report on employment policy guidelines. The report did not, unfortunately, succeed in avoiding contradictions. On the one hand it contains plenty of phrases such as 'knowledge-based society', 'competitiveness' and 'technological challenges' while on the other hand there is talk of the need to ensure 'employment security', 'stable employment' and such like. The former stresses intentions, the latter, keeping things as they are. No progress can be made without disrupting the employment structure. This has never happened in history.
Instead of talking about employment security, understood as maintaining existing jobs and types of work, then, we should talk about something else, namely ensuring access to work; access to work that exists now, at this moment in time. This should be our common concern.
The employment situation in the European Union is not very good. The average unemployment rate of 7.3% in 2007, not taking account of assisted jobs, is higher than that of the other major economic blocs. In North America it is less than 5%.
Far from improving the situation, the guidelines that have been presented to us will make it worse. The Lisbon Strategy, viewed in a positive light by the rapporteur, opens our economies up to unfair competition, particularly from communist China, which practises true social dumping. Furthermore, by demanding the reduction of 'employment gaps between third country nationals and EU citizens', the report clearly forms part of the immigrationist policy pursued for decades in our countries which, by bringing more than 1.5 million immigrants in from outside Europe, is in the process of turning us into third world nations.
Restoring national preference, which is fair positive discrimination, reducing the weight of immigration and thereby reducing the tax burden on our companies and employees, and implementing the principle of Community preference to protect the European market: these are the principal measures that should be taken to develop employment in Europe.
in writing. - I salute the rapporteur's move to strengthen the social dimension of the Lisbon strategy. The call for the introduction of a balanced approach to 'flexicurity' and the introduction of a clause on active inclusion, I feel, will strengthen employment policy across Europe. I voted in favour of the report.
in writing. - (PL) There are numerous contradictions in the report on employment policy in the Member States.
The rapporteur writes that the renewed Lisbon Strategy is delivering results in, among other areas, a rise in GDP in the EU in recent years and a fall in unemployment, and that the employment guidelines do not need a complete revision, but merely amendments to a number of individual points.
The rapporteur also notes that in recent years as many as 6 million young people aged between 18 and 24 have left school early and discontinued their education, and that youth unemployment represents 40% of total unemployment in the EU, with this percentage being twice as high among migrants. In addition 78 million people are living in poverty, which is twice the population of Poland.
She furthermore considers the rise in the number of jobs obtained at the cost of a fall in their quality, and the rise in the percentage of people employed part-time and for fixed periods, often under the terms of contracts concluded under duress.
Reality speaks for itself, but we do not always want to listen. The reality is that society is not integrating, but dividing. Poverty is not diminishing, but spreading with each year that passes. Discrimination against women, older people and migrants in the labour market is not falling, and stereotypes in thought and in action are failing to disappear.
in writing. - (SV) By and large the content of the report is positive, but it is hypocrisy to speak of social responsibility, local economy and equality while at the same time seeking to ensure that procurement rules prohibit such things from being taken into account. I will not contribute to this. The report gives a false impression of reality, and I therefore abstain in the vote.
in writing. - (PL) I support this report and Mrs Van Lancker's view that the common social objectives of the Member States should be better reflected in the Lisbon agenda. I also support the transformation of the current Lisbon Strategy for growth and jobs into a strategy based on growth, jobs and integration. I feel it is essential to promote common social standards at EU level. The creation of quality jobs is necessary, along with a strengthening of the values of the European social model.
In my view, one of the key tasks in the EU Sustainable Development Strategy is the establishment of an integrating society in which aims and operational strivings take priority in order to limit the number of people threatened by poverty and social exclusion and greatly increase the part played by women, older people and migrants in the labour market and promote youth employment.
in writing. - This report sets some important guidelines in the budgetary process of the 2009 budget and, overall, we strongly agree with the rapporteur's determination to continue to respect the voluntarily imposed 20% ceiling on parliamentary expenditure.
2009 will be a year that will bring much change to the way the Parliament works and we believe that, in order to maintain this discipline, it will be necessary to closely scrutinise all spending proposals to ensure that they deliver value for money to the taxpayer. In particular we make no apology for reminding the Parliament that the biggest single saving they could make would be to abandon the two seat working of the Parliament. We also strongly support the rapporteur's proposals to provide the means for the removal of asbestos from the Strasbourg Parliament buildings.
British Conservatives look forward to receiving the rapporteur's further thoughts in due course, and therefore have abstained on the final vote on this report.
I voted in favour of the report by my Polish colleague Mr Lewandowski on Parliament's estimate of revenue and expenditure for the financial year 2009. This budget has to meet major challenges such as the entry into force of the Treaty of Lisbon if it is ratified by the Member States, the fact that 2009 is an election year for Parliament and the entry into force of the new Statute for Members
Although I obviously agree with the fact that we need to be vigilant about the status of budgetary expenditure, I think we must be unyielding over expenditure associated with multilingualism (translation and interpreting), which is a condition of the political success of the European Union. We should also develop facilities for MEPs to receive visitors because these visits are very much appreciated and help citizens to get to know more about the European Union.
Finally, in my opinion we should increase the staff of MEPs and the European Parliament's committees in order to ensure their independence and the high standard of their work, for example, when dealing with the other European institutions, lobby groups or national parliaments.
in writing. - (PL) The year 2009 will bring many challenges for the European Parliament, linked above all to the entry into force of the Treaty of Lisbon, the elections to Parliament, the new Statute for Members and the change of term. The overall budget level for 2009 will have to meet the challenges despite being below Parliament's traditional voluntary limitation to 20% of outlay on administration.
The use in this year's procedure of a pilot process involving early and closer cooperation between the Bureau and the Committee on Budgets in the case of all items with significant budgetary implications is worthy of note. The new approach is aimed at ensuring the most rational use of available means and identifying potential savings.
I must state my satisfaction at the sensible estimations of expenditure on the new Statute for Members, especially as there is potential to fine-tune the amount at a later stage. It is also pleasing to see the integration of the proposed 65 new posts into the estimates for 2009 with the idea of strengthening Parliament's legislative activity and services to Members, while at the same time placing 15% of those appropriations in reserve. The announcement that the priorities established in the 2008 budget will continue in connection with interpreting and with the analytical service of the library is also pleasing. A successful conclusion to this year's budgetary procedure will also require debates to be held and specific decisions to be taken without delay concerning Parliament's policy on real estate.
The budgetary process has now begun with the submission of the Commission's proposed Community budget for 2009.
In previous budgetary processes, the European Parliament's budget has accounted for approximately 20% of the amount budgeted under heading 5 - (administrative expenditure) of the multi-annual financial framework. The rapporteur is proposing that similar levels should be retained for the 2009 budget.
Such a decision should not block or hinder the availability of financial resources required to respond appropriately to the needs already mentioned to increase the number of staff and improve interpretation and translation services, respecting equality and the right to use all the official languages in the European Parliament and the activities it promotes.
Furthermore, this has been a recurring problem, since the need to improve services such as interpretation and translation is frequently mentioned, but the financial resources required are not allocated; rules created specifically to discourage the use of different languages are frequently applied. Just look at the criteria adopted in the ACP-EU Joint Parliamentary Assemblies.
On the other hand the report makes no mention of guaranteeing workers' rights, in particular with regard to the EP's increased outsourcing of services over recent years.
in writing. - (RO) The European Parliament should become aware of the importance of the principle of solidarity, according to which the regions that have remained behind or are less developed should be supported, including financially, from the European Union budget. Unfortunately, approximately one year since its accession, Romania continues to dominate the top regarding the Gross Domestic Product per inhabitant at regional level. 6 out of the 8 regions are among the 15 less developed regions in the EU and the North East Development Region where I come from still remains the poorest of the regions in the 27 Member States.
Romania's rhythm of economic growth is insufficient at this moment in order to very rapidly reduce the gaps that separate us and the disparities we find everywhere and the extremely low absorption of structural funds is certainly one of the reasons that place us near the top of the European Union poverty list. This is why the politization of the central administrative act makes Romania become a net contributor to the EU budget, paying approximately 1.1 billion euros last year.
The only consolation that remains is that 16 million euros will be returned to our country due to the fact that 2007 was the first year in which a budgetary surplus was recorded.
The employment guidelines drawn up by the EU in collaboration with centre-left and centre-right governments have been enthusiastically contributed to by the European Parliament's political representatives of capitalism. They promote the most barbarous exploitation of the working class in order to achieve the aim of the Lisbon Strategy, which is the unrestrained growth of profit for plutocrats.
At the centre of EU and government policy is the notorious 'flexicurity', which spells out the complete dismantling of labour relations. The EU is using unemployment as a means of intimidating workers. It is doing away with collective agreements and full-time steady employment. These are being replaced with individualised employment contracts and mainly part-time jobs having precious little in the way of labour, wage, social, insurance or pension rights. The EU aims to strike a decisive blow against state systems of social protection, insurance and pensions in all Member States. In the mediaeval employment conditions being prepared by the EU, the 'model' employee as described in EU employment guidelines is an 'employable' person working under conditions of every conceivable form of part-time work. He or she has no rights, having been trained and retrained in disposable skills according to the capitalist needs of the time. He or she is constantly on the move in search of employment, works until advanced old age or even death, and provides untold riches to be plundered by the plutocracy.
I voted in favour of the own-initiative report by my Swedish fellow Member Mr Holm on trade in raw materials and commodities. I agree with the idea that there is a need to secure the European Union's supply of raw materials and to ensure access to raw materials on the world markets, while noting that the European Union currently does not provide a coherent strategy that would allow its economy to face the challenges to its competitiveness due to enhanced competition for access to raw materials.
I am disappointed that the report does not discuss the issues linked to currency manipulation in the world which, together with reduced exchange rates, distorts fair competition. Among the raw materials, oil would have merited particular examination and I reiterate my proposal to create a European instrument for the annual regulation of crude oil prices, which is at least worth looking into - not to fight market forces, which we have to accept, but to regulate the suddenness of their application in the internal market and soften the impact of crude oil price rises in the cost/price chain of the sectors concerned (fishing, transport, etc.).
Mr Holm's report seems to identify fairly clearly the problems the world is currently facing because of the unprecedented rise in the cost of raw materials. For European countries without natural resources of their own, this means problems with competitiveness, and therefore jobs, security of supply, greater dependence, and so on, and for poorer countries, puts their development in jeopardy and causes food shortage riots and the like.
Although some of the causes are mentioned, particularly the predatory behaviour of some emerging countries like China and the liberalisation of trade in agricultural products, others - such as speculation, Europe's Malthusian agricultural policy emanating from Brussels, the principle itself of global free trade, etc. - are obscured or nearly obscured.
As for the solutions, it is clear that Parliament believes essentially in the regulatory virtues of the free, competitive market. However, that market is now revealing its limitations, and cruelly so. Energy, food and raw materials are not just products like any other: people's survival depends on them. It is time that in its international trade relations, Europe, from Brussels, defended its own interests and those of its Member States first and foremost, instead of trying to create a globalist utopia at any cost, human or social.
in writing. - (PT) This report considers aspects beyond traditional trade in raw materials and commodities. In the new international situation various production factors and components may be regarded as raw materials, including energy. The increase in the prices of those products is serious for European industry, which imports them from outside its borders. The markets respond to the increase in demand on the part of more producers facing natural and environmental condition and react to financial speculation. It is worrying that this international situation has encouraged price levels capable of wiping out economic growth in Europe. Once that trend is established, the race for resources will give rise to pressure and shortages which are likely to pose a challenge to many generations of managers and will certainly have implications for the governance of the modern world.
By means of this report the European Parliament calls on the Commission to raise within the WTO issues of access to raw material markets. The objective is to obtain reciprocity and one appropriate route is via the WTO. Negotiations on these products should never go below regional level so as to promote integration, development and sustainability. In order to prevent major speculation and conflict, we must ensure that our trading partners holding these resources receive a fair price for their commodities.
We do not share the vision with regard to trade in raw materials contained in the report.
We do not agree with the criticism that describes policies and measures introduced by third countries as: 'creating obstacles to free and fair access to raw materials (...), which have the effect of limiting access by EU industries (!) to raw materials and commodities'. Each country has the inalienable sovereign right to decide how it uses its raw materials or how it trades in its commodities. It is for the people of each country to decide upon the use of their resources and of the wealth created.
The report does not mention that the real problem actually lies with the EU's neoliberal model. Steeped in neo-colonial ambitions, it seeks to return many countries to the role of producers of raw materials for the countries of the EU, using technology and dominance and control of the market mechanisms - including financial speculation - to promote economic dependence and exploitation by the multinationals.
What is needed is a clear break from the reigning economic and social model, ending dominator/dominated relationships, defending national sovereignty, developing the economic potential of each country and complementarity and solidarity in its external relations, and production geared to satisfying the needs of the people and to preserving the planet.
in writing. - The report dealing with trade in raw materials and commodities expresses many important issues from a development perspective. The report emphasises the problematic occurrence of speculation in inflating prices and increasing volatility on the markets, which needs to be regulated.
It also calls for more support for diversification in developing countries, and highlights the importance of policy space for these countries to enable the development of not least their agricultural sector. The report also criticises the increase of meat consumption, and asks for ways of tackling that. However, the report also expresses points, which we find deeply problematic. This refers foremost to the repeated emphasis on the international competitiveness and the urge for the European industry to secure cheap access to raw materials.
We do not support this focus, and can only conclude that the neoliberal face of the EU once more has been articulated. In general the report is a step in the right direction compared with earlier positions of Parliament on trade policy.
in writing. - I welcome Jens Holm's report on trade in raw materials and commodities. Free and fair access to raw materials is important for the EU economy. Nevertheless, the implications of price volatility in raw materials and commodities for developing countries also need to be taken into account. I voted in favour of the report.
in writing. - Some news, although good in itself, cannot fail to give us concern as regards the consequences. That is partly the case with the increase in the price of raw materials.
The good news is that, as shown by various indices, an ever larger proportion of the world's population is attaining levels of consumption previously unknown to them. The problem, however, lies in some of the consequences, above all the immediate consequences that such growth in consumption - and therefore in demand - might have. The laws of economics apply even in distorted markets and an increase in demand results either in an increase in supply or, as in this case, in an increase in price. That is what has happened.
The European Union should encourage a general opening up of markets, so that ever more producers are able to take advantage of the increase in demand and it should foster an increase in trade. At the same time we have a duty to provide direct support to those immediately hit by these new circumstances: those who are unable to face the increase in the price of essential goods. Market distortion rarely produces positive effects, above all in the long term, but there is nothing to stop us, quite the reverse, from providing funding for those who have less.
in writing. - (NL) Something is clearly going wrong with the trade in raw materials and commodities. There is currently much speculation on the prices of raw materials. Minerals, for example, are fairly expensive. Despite their natural resources, countries that are rich in minerals are remaining poor or becoming even poorer.
Developing countries are also unsure of their own food supply, despite the fact that they produce a great deal of food. The problem is that food is being exported on a massive scale at excessively low prices. Furthermore, climate change forces us to manage this energy-guzzling market differently: extraction of minerals is to be discouraged, and localised food production and consumption are preferable to the global trade in agricultural products. In short, the trade in raw materials and commodities, as regulated today, has a highly disruptive effect and requires a multilateral approach.
The report on the trade in raw materials and commodities initially comprised a just complaint against the ultraliberal trade policy proposed by the EU in late 2006. In the meantime, however, it has been toned down to such an extent that I can no longer lend it my support. For instance, it contains barely any significant policy proposals. Even worse is the fact that the report labels free access to raw materials and commodities as a right of the EU and pushes forward a bilateral trade policy as the ideal instrument.
I voted in favour of the own-initiative report by my French colleague and friend Mrs Sudre, which she wrote in response to the Commission communication on the strategy for the outermost regions (ORs). I support the idea that taking into account increasingly mathematical justifications for the measures taken should not serve as a pretext for calling into question part of the Union's policy to assist the ORs nor deter actors by imposing conditions on them which are too difficult to meet.
Community interventions should be a catalyst for a spirit of enterprise that will transform the ORs into centres of excellence, driven by sectors that fully exploit their advantages and know-how, such as waste management, renewable energies, energy self-sufficiency, biodiversity, student mobility, research into climate change and crisis management. Finally, I support the fact that the future common immigration policy should devote special attention to the position of ORs, which are all EU external borders. I applaud the job done by Mrs Sudre which, unremittingly and with a great deal of skill, determination and compassion, speaks up on behalf of the outermost regions.
in writing. - (PT) The motion for a resolution in this report contains recommendations on the assessment and future prospects of the strategy for the outermost regions, including in particular:
indicators other than merely GDP being used to measure the degree of cohesion achieved;
cohesion policy being better coordinated with other Community policies across the board, so as to enhance synergies, and current and future European policies being more effectively adapted to the realities of the situation of the outermost regions;
policies and measures in their favour that are not transitional and are adapted to their different needs and offer solutions for the permanent constraints to which they are subject;
Community support for agriculture in the ORs and provision for support measures for their respective fishing industries;
differential treatment in the transport sector, particularly as regards the inclusion of civil aviation in the Emission Trading Scheme;
the need for the debate on the future of the strategy for the ORs to include Lisbon strategy implementation in their regard;
the future common immigration policy should devote special attention to the position of ORs;
placing ORs at the heart of EU maritime policy;
ensuring future Community funding of the strategy for the ORs and the compensation of handicaps linked to their outermost status.
The report deserved my support and that of my group. I called for the report to be adopted and voted in favour.
We regret that the majority in Parliament rejected our amendments seeking to incorporate into the motion for a resolution on the future of EU policy for the Outermost Regions (ORs) - adopted today in plenary - the valuable and important proposals in the interests of the ORs, approved in the Committee on Fisheries.
Some people argue that it is a resolution on regional policy rather than on fisheries. That is a fallacy. The motion for a resolution is the EP's contribution on the future of Community policies for the ORs, and it is here in Parliament that we shall have to explain the proposals approved, in particular those adopted in the EP Committee on Fisheries - which is what happened with the EP resolution on maritime policy. That is why we sought to present them again and also to be consistent with the view which we take in Portugal.
On the other hand, we regret the rejection of our proposal that clearly explained that the Community support measures for the ORs should be of a permanent nature. The rapporteur states that the aim is that eventually these measures will no longer be necessary. That is basically a (pseudo) argument to cover up the fact that the constraints faced by the ORs are permanent in nature and will need to be negotiated in every budget or Community framework.
in writing. - (FR) France is very concerned about the European Union's policy on the outermost regions.
It is essential that the specific characteristics of these regions be taken into account, much more and much better than they are now, by the politicians in Brussels, especially:
through trade policy, as production by the outermost regions is in competition with that of the neighbouring countries that benefit from highly preferential conditions from the EU;
through immigration policy, as these regions are particularly vulnerable to immigration and the influx of illegal immigrants is creating economic and social problems there that are far beyond the local capacity to overcome them;
through provisions concerning State aid and especially by maintaining the tax exemptions that these regions benefit from, which are periodically called into question in the name of European law.
I am particularly worried about the legal ambiguity that exists regarding Saint-Barthélemy: this small French island has been a territorial authority since 2007, and when it changed its status it wanted to preserve the tax exemption that is essential for its economic survival. However, the EU appears to consider it to be among the outermost regions, in other words a territory of the Union that is subject to Community law. It would be unacceptable for this ambiguity to put at risk the desire for autonomy that was clearly expressed by 95% of the population.
in writing. - (RO) The main issue of the seven ultra peripheral regions is that, although they represent 1% of the European Union population, they deal with a delicate economic and social situation, aggravated by their insular position far away from the continent, the difficult surface, relief and climate, as well as their economic dependence on a limited number of products.
Taking the actions listed by the Commission and supported by the Rapporteur a priority, such as the improvement of competitiveness, reducing difficulties related to accessibility and integration of ultra peripheral regions into the regional geographic environment, we can contribute to improving the socio-economic situation of these regions, homogenising their development with the other regions of the European Union and turning to good account their resources complementarily with the Community requirements.
This is also one of the reasons why I voted for this report and I would like to add the need to give increased attention to ports, since 6 out of the 7 ultra peripheral regions are islands. The modernization of ports infrastructure can contribute to the promotion and development of the tourism industry, production sector and local markets.
in writing. - (DE) Supporting the outermost regions of the European Union is in keeping with EU thinking on solidarity in order to reduce the disadvantages generated by their being difficult to access. In particular, we certainly need to ensure that these regions do not lose their agricultural self-sufficiency capability, which also applies generally to the European Union as a whole.
In this regard it must be our common endeavour to maintain small family farms - also those of hill farmers in Austria, for instance, as well as every individual traditional small, medium-sized and organic farmer - so that they can continue their ecologically useful work and we do not lose our food sovereignty to giant farms or become dependent on big agricultural concerns. For this reason I voted in favour of the Sudre report.
in writing. - (PT) The ORs have specific characteristics that have come to be taken into account in measures to promote European growth and development. However, there is still much to do for further development of those regions and for us to draw more benefit from that frontier area with other global economic blocs.
Cross-sectoral and complementary measures in favour of the ORs have helped to improve the economic and social situation of these regions and it is still important to work on improved accessibility, stronger competitiveness and better regional integration. Nevertheless, there are still difficulties on the ground that are not being taken into account, such as the preservation of traditional agriculture, increased support for the development of key sectors or the maintenance of differentiated tax regimes. Making the most of the specific assets of the ORs is thus the strategy that will ensure the sustainable development of the outermost regions in terms of attraction and cooperation.
Making new priorities of climate change, demographic change and migration management, agriculture and maritime policy is a good measure that needs to be complemented by the necessary diversification of OR economies, by their specific characteristics and by exploiting the rules in force as widely as possible, using the most appropriate tools for resolving the specific problems faced by the ORs.
I abstained from voting on the own-initiative report by my Finnish fellow Member Mr Lehtinen, in response to the Commission communication on Community consumer policy strategy for 2007-2013.
I am naturally in agreement on the fact that the 493 million European consumers should be at the heart of the three main challenges that the Union has to face: growth, employment and the need to form closer links with citizens, and that they are the life force of the economy, as their consumption represents 58% of the EU's GDP.
Nevertheless, I remain convinced that while we have succeeded with the internal market through competition; in other words paying particular attention to consumers, I consider that we should, in response to the current global challenges, place producers at the heart of our concerns. Moreover, in the absence of a serious legal study, I have considerable reservations about the hasty manner in which the report tackles the issue of collective action by consumers against producers by asking the Commission to put forward a comprehensive solution at European level offering all consumers access to collective appeal mechanisms for settling cross-border disputes.
To offer consumers better protection, Mr Lehtinen's report proposes improving the existing legislation in the relevant areas, making it simpler and smoothing out any regional differences. The EU has a duty to develop a real transnational economic policy aimed at the protection of consumer rights and at safeguards for consumer health.
The proposal in question - which I support - is intended to create a harmonious legal framework to guarantee a solid, integrated system for product safety and to instil real consumer confidence in goods on the European market, thereby triggering widespread growth in consumption.
To arrive at an effective consumer protection policy, however, the EU must invest a great deal of energy in improving market surveillance, if necessary by stepping up international cooperation, and in education and awareness-raising campaigns for the consumers themselves: until consumers have been persuaded that its products are completely safe, the European market cannot realise its full potential.
This would allow Europe to become a truly competitive market able to satisfy and protect its consumers and encourage them to be bolder: real players in the market, in fact.
in writing. - (PL) I supported Mr Lehtinen's report because the transparency of the regulations protecting European consumers is beneficial to those consumers and also to manufacturers who are competing among themselves. Economic changes in the new Member States have brought about the introduction of new principles of action for market entities. The range of goods on offer to consumers today is increasingly rich in terms of both products and services. I nevertheless feel that the position of consumers, especially in the new Member States, where we all recall the beginnings of the free market, remains relatively weak vis-à-vis large concerns. It requires greater transparency and an upgrading of the relevant legal framework guaranteeing consumers suitable protection of their rights.
I was also glad to accept that part of the report in which the rapporteur speaks in favour of support for small and medium-sized enterprises in the EU. In my region, Małopolska, such enterprises account for 95% of the total, and most of them have not been around for very long (30% are less than 5 years old).
in writing. - The EPP-ED Group strongly supports a comprehensive programme of actions to inform and empower consumers in Europe's Single Market. We want consumers to take maximum benefits from the choice, diversity and innovation available in a thriving market of nearly 500 million consumers, the largest retail market in the world.
We also want consumers to be able to enjoy their rights of redress quickly and effectively if they run into problems. We support easy and effective access to justice especially through non-judicial means, backed as last resort by judicial remedies.
We abstained on the vote today because the PSE has hijacked a very positive report by inserting a call for an entirely untested and potentially very costly legal provision for European level enforcement of collective rights. The Commission is already consulting extensively on the whole issue of consumers' rights enforcement. It is far too early to draw any conclusions on the changes that might be needed. Much can be done by improving existing redress mechanisms, and stepping up cooperation between Member States.
The PSE are harming consumer's rights by trying to divert attention away from the need for more determined actions at all levels to improve the enforcement of consumers' rights, while ... (Explanation of vote abbreviated in accordance with Rule 163).
A genuine consumer protection policy must obey various principles.
Firstly, there must be a fair income distribution and redistribution policy, based on decent wages, adequate returns for producers, specifically small- and micro-scale farmers, manufacturers and traders, to encourage markets close to the areas where the food is produced and promote food security and sovereignty.
Secondly, there must be an effective policy to combat speculative trade and finance, and there must be information for consumers and guarantee of transparency.
The report, however, pays little attention to these issues; on the contrary, it advocates positions that are more concerned with defending the interests of economic and financial groups and liberalising services than with consumers as a whole, although in parts it does contain some positive proposals, except that this is in a totally neoliberal framework in which consumers are the weakest link in the whole process.
For example, the report stresses that enhanced liberalisation of the services market in particular is needed to promote competition, thus offering lower prices for consumers, which we well know is contradictory and serves only the interests of companies. That is why we were unable to vote in favour of this report.
in writing. - (PL) Consumers are at the heart of the common market and should therefore be its main beneficiaries. In my view, though, a balance should be maintained between legislation that strongly protects consumers and the conditions for the functioning of businesses.
Nobody underestimates consumers' rights to press their claims. I think, though, that we should in particular provide consumers with the opportunity to put their rights into effect rapidly and effectively. In my opinion that extra-judicial means should be especially strongly emphasised when considering consumer complaints. I would like to make the point that, according to data from Business Europe, as many as 90% of disputes relating to consumer rights are settled without recourse to the courts. The cost element of proceeding in this way is also not without significance, as it is very much lower than when courts are involved.
I feel that the amendment voted through in Parliament calling for the creation of a European system of collective redress does not guarantee more effective consumer protection. This matter should be considered by the European Commission, and we should delay taking a decision until such time as the results have been published. It may be that this matter is adequately regulated by the Member States' legislation. Moreover, I fear that this system creates conditions for actions the real beneficiaries of which will not be consumers, but the world of lawyers who profit from the rise in rates for proceedings conducted.
in writing. - (SV) I think it is a good thing that the EU is taking responsibility for consumers and I therefore voted for the report. On the other hand, I am opposed to ideas of harmonising consumer protection in the EU and appealing to more countries to adopt the euro.
in writing. - The report proposes to establish an EU consumer ombudsman. We are sceptical towards this idea for several reasons: This post may create significant expenses which risk undermining the funding of consumer organisations.
Moreover, the creation of another post at European level risks being too remote from citizens. Having said this, we still support the report since its strengthens consumers access to collective redress, which is fundamental for consumers' trust in making safe cross-border purchases.
in writing. - I voted against the Lehtinen Report on the consumer policy strategy because, whilst there was much in the Report with which I could agree, I fundamentally reject the call for enhanced liberalisation of services. It is true that certain services can benefit from a liberalised economic environment and the freedom of movement for services is one of the four fundamental freedoms of the EU.
However I consider that public services should be run for the benefit of the communities and individuals they serve and not for private profit. Services in areas such as health, education and lifeline transport links should remain publicly owned, publicly accountable and the responsibility of Member States.
in writing. - Lasse Lehtinen's report on the EU Consumer Policy Strategy 2007-2013 reiterates the need to empower EU consumers and enhance their welfare and protection across the Union. My vote reflects the need for improved consumer protection across the EU.
in writing. - (PL) EU consumer policy strategy 2007-2013 presents the proper directions for the development of consumer protection, but the point should be made that ad hoc actions are far too little. We must draw up a plan for further specific and consistent steps that will lead to consumer protection becoming an element in all EU regulations. We must make sure that consumer protection itself does not become a separate area in European policy, but is written into every European policy establishing the European internal market.
Without the proper protective mechanisms, this important European project of creating a single market will not be completed. We must also bear in mind that protection of EU consumers has an external dimension - one reminder of this at least being the recent problem with imported Chinese toys. Our aim should be to achieve full consumer confidence in all products on sale on the internal market.
Furthermore, a true internal market should offer a European system of pursuing collective claims. In setting this up, we must draw conclusions from the US system of class actions, with all its drawbacks.
in writing. - (NL) Mr President, in principle, the report by Mr Lehtinen has my support. As approved in the Committee on Internal Market and Consumer Protection, it contains all the essential issues we must deal with in response to the Commission communication: the pursuit of a horizontal approach, attention to contract law, the acknowledgement of the role of consumer organisations, the need for balance, the particularity of SMEs, the importance of soft law and of an improved knowledge base, and the need for more attention to the services sector. We also consider the passage on access to redress important. This is a dimension of the maintenance of law and order. It is a pity, however, that an amendment to section 40 was adopted in the plenary sitting that favours group actions before an analysis is available, based upon the examination requested in the report. Group actions encroach fundamentally upon procedural law. It is therefore unacceptable to put the cart before the horse. This is why I have abstained from voting.
I abstained from voting on the own-initiative report by my British fellow Member Mrs Lynne regarding the progress made in equal opportunities and non-discrimination in the Union since the transposition of the directives of 2000.
I agree with the fundamentals of the principles laid down in the report, in particular in terms of non-discrimination in fields such as education, lifelong learning, employment, social protection, housing and healthcare, the images of groups that are victims of discrimination in the media and advertising, physical access for disabled people to information, telecommunications, electronic communications, the different methods of transport and public spaces, social benefits and access to them, as well as the goods and services made available to the public, etc.
Nevertheless, I am not convinced of the need for a new directive on the basis of Article 13 of the Treaty Establishing the European Community. The political debate needs to continue. To be continued ...
in writing. - Conservative MEPs abhor discrimination in all its forms: we have tabled our own amendments to this report to make this crystal clear. But while some aspects of ongoing discrimination may still be a problem, to suggest that more EU legislation is somehow the solution is way off the mark.
The UK already has a full body of law regarding discrimination, which continues to prove difficult to implement in practice. There needs to be better implementation of existing laws, and better understanding of the problems in their implementation, before we go down the road of yet more EU Directives.
This Report, an own-initiative Resolution calling for yet another 'comprehensive and broad' EU Directive against Discrimination, is at best political posturing and at worst an open-ended invitation to the Commission to produce yet more and more one-size-fits-all EU legislation in a very sensitive area.
As one UK Chamber of Commerce member succinctly put it, 'Most discrimination is not going to be solved by extra legislation. Time would be much better spent on multi-cultural, multi-faith events to change perceptions'. We agree.
in writing. - This report seeks to go beyond the competence given to the EU by the Member States in the area of anti-discrimination. The Treaties clearly set out those areas where the EU has the power to propose legislation and what Member States can do on their own.
This report, which is an own-initiative report, i.e. there is no proposal for legislation from the Commission, goes beyond what the present Treaties allow and also goes beyond the position if the Lisbon Treaty is ratified. In fact, any anti-discrimination measures which fall within EU competence are a matter for our Member State Governments and each Government has a veto. This is NOT for the European Parliament.
Under existing Treaty powers, all Member States must agree to laws in the area of anti-discrimination. Indeed Ireland has a very robust body of National anti-Discrimination law, e.g. Equal Status Act, and has an excellent record.
Improving the rights of the disabled and specifically addressing restrictions to goods and services is commendable. This report, however, has gone beyond the competence of the Union and as such the Fianna Fáil delegation have rejected it.
in writing. - (PT) I voted in favour of the report by Mrs Lynne on progress made in equal opportunities and non-discrimination in the EU, since we need to urge the European Commission to keep a strict check on the transposition of Directives 2000/43/EC and 2000/78/EC on equal treatment between persons, and on the implementation of national laws based on those directives.
I would stress that women are particularly vulnerable to acts of discrimination at work, above all as regards their maternity choices.
The right to be protected against any form of discrimination is a fundamental and basic principle of the European Union, and yet effective legal instruments and implementation are lacking, so that it is in danger of being emptied of all meaning.
The report contains some positive aspects, namely the insistence that the Commission and the Member States should end all discrimination based on the employment contract by ensuring equal treatment for all workers, health and safety protection, provisions for working and rest time, freedom of association and representation, protection against unfair dismissal, collective bargaining and collective action.
It also emphasises the importance of access to training as well as the continued protection of acquired rights by covering periods of education and training, improved care opportunities, the maintenance of essential social rights such as pension rights, training rights and the right to unemployment benefits during changes in a person's occupational situation, between employment contracts and between dependent and autonomous employment.
In view of all the above, the Group of the European People's Party (Christian Democrats) and European Democrats tried to amend the report in various aspects, in particular as regards the content of the demand for a non-discrimination directive; they were not successful since the voting went against them.
For our part we reject the PPE-DE's proposals and supported the rapporteur, although we disagree with some points in the report.
in writing. - (FR) The Lynne report on combating discrimination in the Member States, in particular in employment, is entirely in keeping with the texts adopted by Parliament on this subject. Behind the general terms and the few mentions of women or the disabled, it is not at all difficult to distinguish the real, obsessive focus of your attention: immigrant populations.
In order to evade the issue, everything is intentionally mixed together: discrimination against women, young people, the elderly, people of ethnic origin, etc., but also national origin. If there is any type of discrimination that can be perfectly justified morally, legally and politically, it is national and European preference in terms of employment and social benefits. Correlatively, your proposals for 'positive action', as you do not dare to use the real words, are well and truly reverse discrimination, the first victims of which would be, and already are, Europeans themselves in their own countries. You think, however, that this type of discrimination is normal.
in writing. - (PL) As a member of the Committee on Civil Liberties, Justice and Home Affairs, I entirely support Mrs Lynne's report. I have no doubt that the international law in force and our own EU adjudications are - from a formal aspect - desirable and good solutions. I therefore regret that their entry into force is continually coming up against numerous obstacles, even in our Europe, which would appear to be more democratic and less discriminatory.
It is astounding that we might need to call on EU Member States to treat the provisions of Directive 2000/78/EC with full respect and to carry out constant and systematic monitoring of progress in the elimination of all forms of discrimination from political, social and economic life.
This is of particular importance for the citizens of my country, Poland, who, enjoying the benefits of the common market and freedom of personal movement, live and work in many EU countries. I am very sorry to have to say that there is increasing evidence of discrimination against my fellow countrymen solely on the grounds of their nationality. Disturbing information of this kind is increasingly coming to light from Germany, Great Britain and Ireland. It would be a paradox if the European Parliament were to become so heavily and effectively involved in combating manifestations of discrimination in the world yet were unable to cope with respect for human rights at home - that is, in the EU Member States. All EU citizens surely deserve equal and non-discriminatory treatment!
in writing. - (PL) First of all I would like to stress that conducting a debate and taking action in the sphere of opposing discrimination and equal opportunities is very important.
As the rapporteur herself points out, however, some Member States have not yet fully implemented the Directives on equal treatment between persons irrespective of racial or ethnic origin (2000/43/EC) and on equal treatment in employment and occupation (2000/78/EC). Because of problems in implementing their provisions, the key would seem to be to concentrate on proper transposition and more effective execution of the regulations these directives embody.
The situation will not be improved by covering more categories of people through more legal enactments. What is most important is to run educational and information campaigns and actions aimed at raising awareness, conducted chiefly at Member State level, which will constitute the right response to the problems in question. The challenges linked to discrimination and equal opportunities are not the same in all Member States.
This is also why I am against the creation of more and more legislative acts, as they will not cause problems in the sphere of equal opportunities and discrimination to disappear.
Meanwhile, I am of the view that discrimination against disabled people, whose specific situation creates a need for urgent drafting of a comprehensive proposal with implementation at Member State level, requires separate consideration. I hope that the European Commission will take up this initiative in the very near future.
in writing. - I welcome Elizabeth Lynne's report entitled 'Progress made in equal opportunities and non-discrimination in the EU'. I believe that we should not be aiming to promote a hierarchy of discrimination in the EU.
Colleagues in the Conservative Party obviously feel differently and I would defy them to find an explanation for a position that I find fundamentally indefensible. We need a horizontal Article 13 directive and I voted in favour of Ms Lynne's report.
in writing. - The Fine Gael members of the PPE-DE Group, Mairead McGuinness, Avril Doyle, Gay Mitchell and Colm Burke abstained in the final vote on the Lynne report on 'Progress made on equal opportunities and non-discrimination in the EU'.
The report points out and criticises Member States for 'deficiencies in the transposition and implementation' of Directive 2000/78/EC and calls for more rigorous monitoring of Member States' transposition and implementation as well as strengthening of EU law in this area.
We support the call for full transposition and implementation of EU Directives, but note that infringement procedures against some Member States have still not been concluded.
We strongly support measures to end discrimination, including additional measures, but cannot at this stage support a call for further EU Directives in this area. It is important that existing EU Directives are fully implemented and the Commission should continue to ensure compliance at Member State level before there could be any consideration of new EU measures.
in writing. - (RO) I voted for this report and I consider it important for the progress achieved, but especially for the future actions required in order to achieve equality of chances and the fight against discrimination. The provisions of this report represent one of the most progressive parts of the legislation, with real benefits for an important number of European citizens for increasing life quality.
According to the data provided by the Commission, 51% of European citizens believe that not enough efforts are made in their country to combat discrimination and provide equal chances.
77% of EU citizens believe that women are under-represented in management positions and 72% believe that the population over 50 is under-represented at the workplace.
The success of the report is guaranteed by two things: important support of the population for adopting measures in order to combat discrimination, which would ensure equal opportunities for everyone, as well as our political solid commitment, of the European social-democrats, for building a society where nobody is excluded and where all citizens have equal chances. I congratulate Mrs. Lynne on the report.
in writing. - (PT) The active and energetic defence of non-discrimination is not to be confused with relativisation in which everything is equal, everything is equivalent and all choices, options or circumstances have equal value in the legal order. For example, the promotion of policies protecting larger families in no way constitutes a breach of the principle of non-discrimination. Just as the refusal to set legal frameworks for all possible forms of relationships between human beings could not be compared to any type of discrimination. What I support, and think it is my duty to support in the field of non-discrimination is, above all, the defence of a broad concept of individual freedom and not a collectivist State view of freedoms, in which only what is promoted by the State is regarded as non-discriminatory. Society may and does have preferences, that find their expression in public policies. It cannot and must not impose conduct or restrict conduct that does not conflict with the freedom of third parties.
There are currently no less than five directives on equal opportunities and non-discrimination in the European Union. Twenty-eight actions for infringement are in progress against Member States that have not transposed them. This can only be deplored.
Nevertheless, should we systematically impose gender equality by force and through repression?
I do not think so, quite the contrary. Let us stop stigmatising this discourse on discrimination by classifying minority groups and populations as 'good', in particular immigrants, and making Europeans feel guilty as if they were constantly practising discrimination.
We need to put an end to these leftist refrains that do not do anything to help people who are being discriminated against, who are on the contrary stigmatised by them.
Let us place more emphasis on each person's personal responsibility to end discrimination of any kind and on the need, especially for immigrants, to adapt to our rules, our laws and our values.
in writing. - (PL) Discrimination, both indirect and direct, with regard to gender, age or disability, is still with us in Europe.
The Internet portal Pracuj.pl ran a questionnaire among people in work and seeking work, employers, students and graduates. According to the questionnaire, the social groups most discriminated against in the labour market are the over-50s and disabled people.
The most common manifestation of discrimination in the labour market is employers being guided by prejudices and stereotypes when selecting a candidate for a job - nearly 62% of respondents saw that as a major problem. After that we have unequal access to job offers/lack of suitable job offers (56%), unwillingness to provide employment for an undefined period/on a work contract (44%) and lower-than-average pay for the particular environment or industry (43%).
My view is that an anti-discrimination policy, as one of the fundamental principles of the EU, has a very definite task to perform in this sphere.
in writing. - (SV) We have chosen to vote for this own-initiative report since it contains several worthwhile considerations relating to the creation of a system for the sustainable ecological and economic management of the EU's marine environments.
We have also chosen to support the idea of a European Maritime Day. There is reason for scepticism over grand campaigns launched by EU institutions, but in this case we chose to support the idea since the environmental situation in the seas is a matter of urgency.
However, we think that the report contains passages which can be interpreted as being too favourably disposed to commercial fishing. The fishing fleets in the EU currently suffer from overcapacity and need to be reduced for the sake of the declining fish stocks. It is wrong to guarantee commercial fishermen jobs in fishing. Active vocational training projects are among many measures which can be applied to assist workers and regions which are dependent on the fishing industry.
I voted in favour of the own-initiative report by my German fellow Member Mr Piecyk on an Integrated Maritime Policy for the European Union, drawn up in response to a Communication from the Commission on the same subject. The maritime areas (two oceans - the Atlantic and the Arctic - and four seas - the Baltic, the North Sea, the Mediterranean and the Black Sea) and the coastline (70 000 km) of Europe are essential to its well-being and prosperity; they are the trade routes, the climate regulators, sources of food, energy and resources, and popular places to live and for leisure among Europeans.
I would like to add that they are a reservoir of water, which will be a rare commodity. In a context of globalisation and rapid climate change, there is an urgent need to act by establishing an Integrated Maritime Policy for the European Union, based on the acknowledgement that all the issues relating to Europe's oceans and seas are linked to each other. Maritime surveillance, which is essential for ensuring safety and security in the use of maritime spaces, maritime space development, which is an essential planning instrument for making ecologically viable decisions and a complete and accessible source of data and information, are very interesting paths to follow.
Europe, partly because of its strategic geographical location, must set an international example in its maritime policy, harnessing the economic potential of the oceans and seas as an invaluable source of renewable energy. Similarly, setting up regional centres of excellence and providing encouragement and support for university research centres already in coastal areas, accompanied by an action plan based on innovation, research and environmental protection of oceans and seas, would represent a further step forward towards fully sustainable use of marine resources.
The report also suggests that the action plan must make an important contribution towards reducing greenhouse gas emissions through the use of fair emissions trading systems, by consolidating research into the oceans and seas as a renewable energy source and by introducing equal tax treatment of electricity and marine fuels. This would mean that, when docked, ships would be encouraged to use a land-based electricity supply.
Finally, the proposal for coordination between the European agencies responsible for maritime surveillance would discourage and prevent attacks on European vessels and at the same time combat illegal activities such as smuggling, drug and human trafficking, thereby rendering international waters decidedly safer.
Given the opportunity to discuss Mr Piecyk's report on an integrated maritime policy for the European Union, I would like to draw attention to implementation of the Water Framework Directive, which envisages action aimed at the identification and disposal of chemical weapons left behind in the Baltic Sea and the North Sea after World War II. I am referring to the plans surrounding the NordStream pipeline, the construction of which may disturb weaponry dating back to World War II that is lying on the bottom of the Baltic Sea. According to preliminary estimates, there are somewhere between 40 000 and 60 000 tonnes of chemical ammunition, of which about 12 000-13 000 tonnes are poisonous combat material. We do not even have detailed information on the location of a large part of this weaponry, so the risk of a disaster is enormous. Moreover, when the pipeline is commissioned, chemicals may be used that are harmful to the environment. This may lead to an environmental disaster with very serious consequences. This constitutes a direct threat to the life and health of people living on the shores of the Baltic Sea. The report mentions bringing about a situation in which 'Europe's oceans and seas will be the cleanest in the world'. I am therefore appealing for the European Union to take specific action on an integrated maritime policy and to ban the construction of projects that threaten the safety of European residents.
in writing. - (DA) Shipping must be included in CO2 quota trading.
The socialist delegation is working to have shipping traffic included in the CO2 quota trading system. Although this mode of transport is particularly environmentally friendly compared with most modes of goods transport, shipping accounts for very significant CO2 emissions that clearly exceed the share from aviation traffic, for example, which is also set to be included in the quota trading system soon.
Today, the delegation has therefore voted in favour of the point in the report on an integrated maritime policy for the European Union that clearly states that we must include shipping in the trading of CO2 emissions.
We have therefore discarded an amendment proposal from the Group of the Greens/European Free Alliance concerning the same issue. It is unclear whether the Green amendment proposal refers to a specific model for emissions trading. If this is the case, we have had no explanation of what exactly it contains. At present, we therefore do not wish to adopt a particular model, which in the worst case could hamper and delay agreement on the inclusion of CO2 emissions from shipping.
in writing. - (SV) We entirely agree with some of the views presented in this report, for example that it is urgent to combat sulphur and nitrogen oxide emissions from ships and that the common fisheries policy is too bureaucratic and centralised.
However, most of the proposals put forward are negative. We have trouble seeing what could be gained from the introduction by the EU of a 'European Maritime Day'. We also question the value of EU financing for maritime research and a plan to survey and map wrecked ships and submerged archaeological sites, and we are critical of the idea that EU institutions should address the subject of maritime spatial planning.
The report constitutes a further example of how the European Parliament seeks to gain influence in ever more areas of policy. Respect for the subsidiarity principle, which is often paid lip service but seldom applied, is conspicuous by its absence. We cannot accept that. We have therefore voted against the report in the final vote.
in writing. - (PT) We think that a maritime policy based on cooperation between the Member States, that add value and promotes policies and measures linked to the sea set by each country, could have a positive impact.
Nevertheless the EP is reaffirming objectives - for the integrated maritime policy - although less strongly than in the previous report, that we cannot agree with.
Apart from being imbued with a federalist and geostrategic vision of the use of the exclusive economic zones of each Member State, it advocates the rapid integration of intra-Community maritime transport into the single market, i.e., its liberalisation; it stresses the initiatives aimed at establishing a European coastguard, an area falling within the competence of each Member State; it advocates incorporating shipping into emissions trading - yet more bargaining; and, paradoxically (or perhaps not) it declares itself in favour of maritime policy being given appropriate consideration in the EU budget (?) after 2013; i.e., it is once more advocating centralised EU political and economic authority whilst offering nothing in return (even if that could ever be acceptable).
Certainly the EP motion for a resolution contains some proposals with which we agree - some of which we tabled - but they do not make up for the negative content of the motion for a resolution.
We therefore voted against it.
in writing. - I voted in favour of the Piecyk Report on the EU's maritime policy. I particularly welcome the section which recognises that the CFP has been an unmitigated disaster and that the EU must learn from its failures in delivering an integrated maritime policy.
My own country, Scotland, is at the very heart of Europe in maritime affairs and we can benefit from an EU-wide policy which covers areas as diverse as the environment, transport, tourism and employment. However, recognition must be had for the diversity of Europe's maritime areas and decisions must not be taken on the "one-size-fits-all" basis which has come to represent Europe's failed fisheries policy.
I voted in favour of this text because I consider it to be essential for the European Union to equip itself with an Integrated Maritime Policy as quickly as possible.
The EU would in fact have a great deal to gain from adopting a coherent strategy for implementing the different sectoral policies that have an impact on the maritime field, such as for example certain social, industrial or environmental policies, and also promoting the establishment of a real 'mutually supporting system'.
I also welcome the will to step up the fight against climate change and pollution through the emergence of real centres of innovation, which will also be a source of competitiveness and social welfare for the coastal regions of the Union.
Finally, I support the report's proposals regarding the security aspect of maritime policy, and in particular the idea of drawing up common rules in this area and sharing surveillance methods within the Community maritime space. This would enable us both to combat maritime piracy, a phenomenon that we have seen the return of in recent years, and to protect the natural heritage and archaeology of these areas in order to prevent any catastrophes that would have disastrous effects on the development of the Union's coastline.
in writing. - Willi Piecyk's report 'An integrated Maritime Policy for the European Union' addresses the challenges that Europe's maritime industry now faces. Its recommendations will help facilitate Europe-wide decision-making in the area.
It is only in establishing an integrated maritime policy that global issues such as globalisation and climate change and their effects on our oceans can be effectively engaged with. I voted in support of the report.
in writing. - (IT) Mr President, ladies and gentlemen, I would like to express myself in favour of Mr Piecyk's report on an integrated maritime policy for the European Union.
I agree that an integrated maritime policy is necessary not only because the oceans and seas represent one of the most important economic and trading resources for the EU and thus must be protected, but also because effective and sustainable concerted action between the Member States would improve the way in which it is managed and developed. One of the points I consider to b fundamental is that maritime traffic should be regulated and improved in accordance with the objectives for tackling climate change and that the marine resource should be the focus as a potential source of clean, alternative energy.
in writing. - Our seas are our common resource. We need a coordinated approach against the exploitation and pollution of our seas. We can only do this by working across EU countries which have an interest in maritime policy. I hope that next year more EU citizens will be able to participate in the European Maritime Day. Perhaps, as next year this day will fall during the European Elections, all candidates will use 20 May to highlight maritime policy issues.